Per Curiam,
The station of the defendant company at Leetsdale is on the north side of four tracks, running east and west. On February 9, 1919, at about ten o’clock p. m., the husband of the plaintiff, after waiting at the station until a westbound freight train had passed on the second track, started to cross over to the south side of the tracks, and, when on the fourth, was struck by a rapidly moving eastbound express train and instantly killed. On this *51appeal from the judgment on the verdict in favor of his widow, the contention of the defendant company is that its motion for judgment n. o. v. should have been allowed. It was dark and there was positive testimony that the safety gates were up, that the express train approachéd the station at great speed, without headlight, and without signal from bell or whistle. The negligence of the company was clearly for the jury, and the presumption that the deceased had exercised due care, in view of the situation as described by the plaintiff’s witnesses, made his contributory negligence a question of fact, and not of law for the court: Hugo v. Baltimore & Ohio Railroad Company, 238 Pa. 594.
Judgment affirmed.